Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 8 and 15 have been amended. Claims 1-20 have been examined.

2.	Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
4.	Claims 15-20 are objected to because of the following informalities:’
Claim 15 has been amended to recite, “A processing unit to access boot code from an external boot source to bootstrap a processing unit, the processing unit comprising…” There are now two separate recitations of “a processing unit”. It is unclear if these are two different “processing units” or if they are the same “processing unit”. It is also unclear which “processing unit” that the later recited “the processing unit” refers to.
Appropriate correction is required.

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fava et al. (U.S. Patent Application Publication 2019/0229913; hereafter “Fava”).
	For claim 1, Fava teaches a method comprising:
	receiving, at a secure region of a memory of a processing unit (note paragraphs [0048], [0063] and [0113], data is received in buffer 158 or buffer 204), the secure region physically separate and isolated from other regions of the memory (note Fig. 1 and 2; paragraphs [0030] and [0047], buffer 158 and buffer 204 are physically separate and isolated from system memory by interconnects 172 and 170) such that data overrun of the secure region does not affect code executing at the processing unit (note paragraphs [0063] and [0103], computer instructions are stored in system memory after cryptographic measurement of data in buffer; instructions are loaded into DRAM and/or in-processor cache and would therefore not be affected by data overrun of buffer), first boot code from an external boot source connected to the processing unit via a peripheral interface (note paragraphs [0058] and [0065], boot code is moved from storage device);
	validating the first boot code at the secure region of the memory (note paragraphs [0048], [0063] and [0114]-[0116], boot code data is validated with MAC); and
	transferring the first boot code to a boot memory connected to the processing unit in response to validating the first boot code (note paragraphs [0046], [0063] and [0118], if data is accepted as valid, it is transferred to system memory).

	For claim 8, Fava teaches a method, comprising:
	isolating (note paragraphs [0048], [0063] and [0113], data is received in buffer 158 or buffer 204) a first boot code received via a peripheral interface (note paragraphs [0058] and [0065], boot code is moved from storage device) at a secure region of memory physically separate and isolated from other regions of memory of a processing system (note Fig. 1 and 2; paragraphs [0030] and [0047], buffer 158 and buffer 204 are physically separate and isolated from system memory by interconnects 172 and 170) such that a data overrun of the secure region does not affect code executing at the processing system (note paragraphs [0063] and [0103], computer instructions are stored in system memory after cryptographic measurement of data in buffer; instructions are loaded into DRAM and/or in-processor cache and would therefore not be affected by data overrun of buffer); and
	transferring the first boot code to a boot memory of the processing system in response to (note paragraphs [0046], [0063] and [0118], if data is accepted as valid, it is transferred to system memory) validating a checksum of the first boot code (note paragraphs [0048], [0063] and [0114]-[0116], boot code data is validated with MAC).

	For claim 15, Fava teaches a processing unit to access boot code from an external boot source to bootstrap a processing unit (note paragraphs [0058] and [0065], boot code is moved from storage device when booting processor application controller), the processing unit comprising:
	a secure region of memory (note paragraphs [0048], [0063] and [0113], data is received in buffer 158 or buffer 204), the secure region physically separate and isolated from other regions of memory (note Fig. 1 and 2; paragraphs [0030] and [0047], buffer 158 and buffer 204 are physically separate and isolated from system memory by interconnects 172 and 170) such that a data overrun of the secure region does not affect code executing at the processing unit (note paragraphs [0063] and [0103], computer instructions are stored in system memory after cryptographic measurement of data in buffer; instructions are loaded into DRAM and/or in-processor cache and would therefore not be affected by data overrun of buffer), wherein the secure region is configured to receive first boot code from the external boot source via a peripheral interface (note paragraphs [0058] and [0065], boot code is moved from storage device); and
	a validation module to validate a checksum of the first boot code (note paragraphs [0048], [0063] and [0114]-[0116], boot code data is validated with MAC), wherein the processing unit is to transfer the first boot code from the secure region of memory to a boot memory of the processing unit in response to the validation module validating the checksum (note paragraphs [0046], [0063] and [0118], if data is accepted as valid, it is transferred to system memory).


	For claim 2, Fava teaches claim 1, further comprising:
	receiving, at the secure region of the memory, second boot code from the external boot source in response to transferring the first boot code to the boot memory (note paragraphs [0040], [0064] and [0130], data is moved into buffer as page portions);
	validating the second boot code at the secure region of the memory (note paragraphs [0046], [0066] and [0132]-[0134], boot data code is validated with MAC); and
	transferring the second boot code to the boot memory in response to validating the second boot code (note paragraphs [0046], [0066] and [0136], if data is accepted as valid, it is transferred to system memory),
	wherein the first boot code comprises a first batch of a plurality of batches of boot code and the second boot code comprises a second batch of the plurality of batches of boot code (note paragraphs [0043], [0064] and [0130], data is moved into buffer as page portions).

	For claim 3, Fava teaches claim 2, further comprising:
	verifying a signature of the plurality of batches of boot code in response to transferring the plurality of batches of boot code to the boot memory (note paragraph [0074], a final signature of the entire boot code is verified); and
	accessing the plurality of batches of boot code at the boot memory to bootload the processing unit in response to verifying the signature of the plurality of batches of boot code (note paragraph [0074], final signature is used for certifying boot operations accessing the boot code).

	For claim 4, Fava teaches claim 1, further comprising:
	enabling a bus interface  to access the secure region of the memory in response to a request from the external boot source to write boot code to the boot memory (note paragraphs [0035] and [0107], bus interface between storage device and buffers of application controller or boot device), wherein
	receiving the first boot code comprises receiving the first boot code via the bus interface (note paragraphs [0048], [0063] and [0113], data is received in buffer 158 or buffer 204 through bus interface).

	For claim 5, Fava teaches claim 4, further comprising: initializing a controller of the processing unit to enable communication between the secure region and the external boot source in response to enabling the bus interface (note paragraph [0109], memory controller is initialized with communications from application controller to manipulate data).

	For claim 6, Fava teaches claim 1, wherein the memory comprises a static random access memory (note paragraph [0095], static random access memory may be used instead of DRAM).

	For claim 7, Fava teaches claim 1, further comprising: restricting transfer of the first boot code to the boot memory in response to failing to validate the first boot code (note paragraphs [0038]-[0039], [0049] and [0140], data that fails validation is rejected and not transferred to memory).

	For claim 9, Fava teaches claim 8, further comprising:
	isolating second boot code received via the peripheral interface at the secure region of the memory in response to transferring the first boot code to the boot memory (note paragraphs [0040], [0064] and [0130], data is moved into buffer as page portions); and
	transferring the second boot code to the boot memory in response to (note paragraphs [0046], [0066] and [0136], if data is accepted as valid, it is transferred to system memory) validating a checksum of the second boot code (note paragraphs [0046], [0066] and [0132]-[0134], boot data code is validated with MAC),
	wherein the first boot code comprises a first batch of a plurality of batches of boot code and the second boot code comprises a second batch of the plurality of batches of boot code (note paragraphs [0043], [0064] and [0130], data is moved into buffer as page portions).

	For claim 10, Fava teaches claim 9, further comprising:
	verifying a signature of the plurality of batches of boot code in response to transferring the plurality of batches of boot code to the boot memory (note paragraph [0074], a final signature of the entire boot code is verified); and
	accessing the plurality of batches of boot code from the boot memory to bootload the processing system in response to verifying the signature of the plurality of batches of boot code (note paragraph [0074], final signature is used for certifying boot operations accessing the boot code).

	For claim 11, Fava teaches claim 8, further comprising:
	enabling a bus interface to access the secure region in response to a request from an external boot source to write boot code to the boot memory (note paragraphs [0035] and [0107], bus interface between storage device and buffers of application controller or boot device); and
	receiving the first boot code at the secure region via the bus interface (note paragraphs [0048], [0063] and [0113], data is received in buffer 158 or buffer 204 through bus interface).

	For claim 12, Fava teaches claim 11, further comprising:
	initializing a peripheral interface controller of the processing system to enable communication between the secure region and the external boot source in response to enabling the bus interface (note paragraph [0109], memory controller is initialized with communications from application controller to manipulate data).

	For claim 13, Fava teaches claim 8, wherein the memory comprises a static random access memory (note paragraph [0095], static random access memory may be used instead of DRAM).

	For claim 14, Fava teaches claim 8, further comprising: restricting transfer of the first boot code to the boot memory in response to failing to validate the checksum of the first boot code (note paragraphs [0038]-[0039], [0049] and [0140], data that fails validation is rejected and not transferred to memory).

	For claim 16, Fava teaches claim 15, wherein:
	the secure region is further configured to receive second boot code from the external boot source via the peripheral interface in response to the processing unit transferring the first boot code to the boot memory (note paragraphs [0040], [0064] and [0130], data is moved into buffer as page portions); and
	the processing unit is to transfer the second boot code to the boot memory in response to (note paragraphs [0046], [0066] and [0136], if data is accepted as valid, it is transferred to system memory) validating a checksum of the second boot code (note paragraphs [0046], [0066] and [0132]-[0134], boot data code is validated with MAC),
	wherein the first boot code comprises a first batch of a plurality of batches of boot code and the second boot code comprises a second batch of the plurality of batches of boot code (note paragraphs [0043], [0064] and [0130], data is moved into buffer as page portions).

	For claim 17, Fava teaches claim 15, wherein:
	the validation module is further to verify a signature of the first boot code in response to transferring the first boot code to the boot memory (note paragraph [0074], a final signature of the entire boot code is verified); and
	the processing unit is to access the first boot code from the boot memory to bootload the processing unit in response to the validation module verifying the signature of the first boot code (note paragraph [0074], final signature is used for certifying boot operations accessing the boot code).

	For claim 18, Fava teaches claim 15, further comprising at least one bus interface for accessing the secure region in response to a request from the external boot source to write boot code to the boot memory (note paragraphs [0035] and [0107], bus interface between storage device and buffers of application controller or boot device); and wherein the secure region is configured to receive the first boot code via the at least one bus interface (note paragraphs [0048], [0063] and [0113], data is received in buffer 158 or buffer 204 through bus interface).

	For claim 19, Fava teaches claim 18, further comprising: a peripheral interface controller to enable communication between the secure region and the external boot source in response to enabling the at least one bus interface (note paragraph [0109], memory controller is initialized with communications from application controller to manipulate data).

	For claim 20, Fava teaches claim 15, wherein the memory comprises a static random access memory (note paragraph [0095], static random access memory may be used instead of DRAM).

Response to Arguments
7.	For claims 1, 8 and 15, Applicant argues, “Fava fails to disclose that the local buffer 158 is isolated from other regions of memory such that a data overrun of the local buffer does not affect code executing at the processing unit” (note Remarks, page 7).
	Examiner disagrees. Applicant’s specification discloses (note paragraph [0006]) that an example “isolating” technique includes “a physically or logically separate memory region”. As noted in the rejection above, Fava discloses a local buffer 158 which is physically separated from other memory regions such as System Memory 154 and DRAM 111 (note paragraph [0096]). The physical separation is provided by PCI bus interconnects 172 and 170 (note Fig. 1 and paragraph [0035]). In addition, Fava discloses system memory 154 and boot device 156, which includes local buffer 158, may be separate chips (note paragraph [0036]).
	As shown in the rejection above, Fava discloses application controller 152 executes code stored in system memory 154, DRAM 111 and/or in-processor cache (note paragraphs [0068] and [0103]). Applicant’s Specification states, “physical isolation of the secure memory region 116 ensures that any data overruns of the secure memory region 116 do not spill over to affect code executing at the one or more processor cores 106, but instead merely corrupt data stored at the secure memory region 116” (note paragraph [0017]). As shown above, local buffer 158 is physically separate and isolated from system memory 154, DRAM 111 and in-processor cache. Therefore, the separation of local buffer from the other memory regions ensures that any data overrun of the local buffer 158 would not affect code executing in the application controller 152.
	Thus, Fava teaches “the secure region physically separate and isolated from other regions of the memory such that data overrun of the secure region does not affect code executing at the processing unit” as required by the claims.
 
	For claims 4, 11 and 18, Applicant argues, “Fava teaches a bus interface (Fava, paras. [0035], [0107]), but fails to disclose enabling the bus interface in response to a request from an external boot source to write boot code to a boot memory” (note Remarks, pages 7-8).
	Examiner disagrees. As noted by applicant, Fava discloses a bus interface between the Application controller 152, boot device 156, including local buffer 158, and system memory 154. As shown in the rejection above, Fava discloses if the data in local buffer 158 is accepted as valid, it is written to system memory (note paragraphs [0046], [0063] and [0118]). Clearly Fava teaches the “enabling” of the bus interface in response to the write request since the data is actually written to the system memory through the bus interface after a write request.

 
	For claims 5, 12 and 19, Applicant argues, “As explained above with respect to claim 4, Fava fails to disclose enabling a bus interface, much less initializing a controller in response to enabling the bus interface” (note Remarks, page 8).
	Examiner disagrees. As shown above in regard to claim 4, Fava clearly teaches the “enabling” of the bus interface since the data is written to system memory 154 through the bus interface. Fava discloses a memory controller that performs memory operations responsive to the communication from application controller 152 (note paragraph [0109]). Similarly to claim 4, Fava clearly teaches the “initializing a controller of the processing unit to enable communication” in response to the bus enabling since the memory controller does send the data through the bus interface to the system memory after the application controller 152 commands it to.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sutherland et al. (U.S. Patent Application Publication 2021/0406137) teaches memory regions that are physically separate and not affected by attacks on the other memory regions (note paragraph [0026]).

	Jeansonne et al. (U.S. Patent Application Publication 2016/0055332) teaches verifying system boot code (note paragraph [0037]) where private memory can be physically separate from shared memory (note paragraph [0015]).

	Lelikov (U.S. Patent Application Publication 2007/0016803) teaches a secure buffer that is physically separate from the rest of the memory of the computer system (note paragraph [0031]).

	Henry et al. (U.S. Patent Application Publication 2008/0148034) teaches boot loader code that enables a peripheral bus and initializes a memory controller (note paragraph [0022]).

9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438